UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8474


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTOPHER EUBANKS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.      James E. Seibert,
Magistrate Judge. (5:06-cr-00033-FPS-JES-2; 5:07-cv-00153-FPS)


Submitted:    March 11, 2009                 Decided:   March 25, 2009


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Eubanks, Appellant Pro Se.      John Castle Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Christopher       Eubanks    seeks     to    appeal      the    magistrate

judge’s order denying his motion for default judgment on his

pending 28 U.S.C. § 2255 (2006) motion to vacate, set aside or

correct his sentence.             This court may exercise jurisdiction only

over    final      orders     and    certain      interlocutory          and    collateral

orders.         28 U.S.C.A. §§ 1291, 1292 (2006); Fed. R. Civ. P.

54(b);    Cohen       v.   Beneficial       Indus.    Loan    Corp.,      337 U.S. 541

(1949).     The order Eubanks seeks to appeal is neither a final

order     nor    an    appealable      interlocutory          or    collateral      order.

Accordingly, we dismiss the appeal for lack of jurisdiction.

Eubanks’ motion for a certificate of appealability is denied as

moot.      We dispense with oral argument because the facts and

legal    contentions        are     adequately       presented      in    the    materials

before    the     court     and     argument     would      not    aid   the    decisional

process.

                                                                                 DISMISSED




                                             2